
	
		I
		111th CONGRESS
		1st Session
		H. R. 378
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mrs. Blackburn (for
			 herself, Mr. Kline of Minnesota,
			 Mr. Campbell,
			 Mr. Burton of Indiana,
			 Mr. Franks of Arizona,
			 Mr. Barrett of South Carolina,
			 Mr. Neugebauer,
			 Mr. Olson,
			 Mr. Shimkus,
			 Mr. Gohmert,
			 Mr. Gingrey of Georgia,
			 Mr. Roe of Tennessee,
			 Mr. Flake,
			 Mr. Burgess,
			 Ms. Foxx, Mr. Akin, Mr.
			 Bartlett, Mr. Pitts,
			 Ms. Fallin,
			 Mr. Hensarling,
			 Mr. Broun of Georgia,
			 Mr. Brady of Texas,
			 Mr. Herger,
			 Mr. Lamborn, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To make 1 percent across-the-board rescissions in
		  non-defense, non-homeland-security discretionary spending for fiscal year
		  2009.
	
	
		1.Across-the-board rescissions
			 in non-defense, non-homeland-security discretionary spending for fiscal year
			 2009
			(a)Across-the-board
			 rescissionsThere is hereby rescinded an amount equal to 1
			 percent of—
				(1)the budget
			 authority provided (or obligation limitation imposed) for fiscal year 2009 for
			 any non-defense, non-homeland-security discretionary account in any fiscal year
			 2009 appropriation Act;
				(2)the budget
			 authority provided in any advance appropriation for fiscal year 2009 for any
			 non-defense, non-homeland-security discretionary account in any prior fiscal
			 year appropriation Act; and
				(3)the contract
			 authority provided in fiscal year 2009 for any program that is subject to a
			 limitation contained in any fiscal year 2009 appropriation Act for any
			 non-defense, non-homeland-security discretionary account.
				(b)Non-defense,
			 Non-homeland-security discretionary accountFor purposes of
			 subsection (a), the term non-defense, non-homeland security discretionary
			 account means any discretionary account, other than—
				(1)any account
			 included in a Department of Defense Appropriations Act;
				(2)any account
			 included in a Department of Homeland Security Appropriations Act;
				(3)any account of the
			 Department of Defense included in a Military Construction and Veterans Affairs
			 and Related Agencies Appropriations Act; or
				(4)any account for Department of Energy
			 defense activities included in an Energy and Water Development and Related
			 Agencies Appropriations Act.
				(c)Proportionate
			 applicationAny rescission made by subsection (a) shall be
			 applied proportionately—
				(1)to each
			 discretionary account and each item of budget authority described in such
			 subsection; and
				(2)within each such
			 account and item, to each program, project, and activity (with programs,
			 projects, and activities as delineated in the appropriation Act or accompanying
			 reports for the relevant fiscal year covering such account or item, or for
			 accounts and items not included in appropriation Acts, as delineated in the
			 most recently submitted President's budget).
				(d)Subsequent
			 appropriation lawsIn the case of any fiscal year 2009
			 appropriation Act enacted after the enactment of this section, any rescission
			 required by subsection (a) shall take effect immediately after the enactment of
			 such Act.
			(e)OMB
			 reportWithin 30 days after the enactment of this section (or, if
			 later, 30 days after the enactment of any fiscal year 2009 appropriation Act),
			 the Director of the Office of Management and Budget shall submit to the
			 Committees on Appropriations of the House of Representatives and the Senate a
			 report specifying the account and amount of each rescission made pursuant to
			 subsection (a).
			
